DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 07/07/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2005-234708 on page 1 of the specification.

Drawings
5.         The drawing(s) filed on 07/07/2022 are accepted by the Examiner.

Status of Claims
6.         Claim 1 is pending in this application.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a character recognition unit” in claim 1;
“a storage unit” in claim 1;
“a display unit” in claim 1; and
“a reception unit” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: “a character recognition unit configured to recognize characters included in a plurality of pieces of image data” corresponds to Fig. 2 CPU 201 implemented Fig. 9 flowchart.  “In step S905, the CPU 201 performs character recognition processing on the image data generated in step S903 based on the character recognition area set in the input fields 704 to 707 on the keyword character string setting screen 700 illustrated in Fig 7, thus obtaining a character string.” [0100].
(b)       Claim 1: “a storage unit configured to perform control such that the plurality of pieces of image data is stored in a folder named with a character string including the characters recognized by the character recognition unit” corresponds to Fig. 2 RAM 203 or Storage 204 and Figs. 10A and 10B table.  “In step S907, the CPU 201 stores in the RAM 203 page information about a page for which an error has occurred. The page information may be stored in the storage 204. Figs. 10A and lOB each illustrating an example of page information which is stored will now be described. Fig. 10A illustrates an example of page information, and Fig. lOB illustrates an example of an error flag. Fig. 10A illustrates an example of page information. Page information 1000 may be stored in the RAM 203, or may be stored in the storage 204.” [0102-0103].
(c)       Claims 1: “a display unit configured to display a screen” corresponds to Fig. 2 ‘operation unit 205’.  “The operation unit 205 is a user interface, such as a touch panel, which is used for the user to operate the MFP 101, and functions as a reception unit that receives an operation or input by the user. The operation unit 205 can also be used as a display unit that displays a screen for, for example, operating the MFP 101.” [0031].
(d)       Claim 1: “a reception unit configured to receive a setting for a condition made by a user” corresponds to Fig. 2 ‘operation unit 205’.  “The operation unit 205 is a user interface, such as a touch panel, which is used for the user to operate the MFP 101, and functions as a reception unit that receives an operation or input by the user. The operation unit 205 can also be used as a display unit that displays a screen for, for example, operating the MFP 101.” [0031].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sigiura (JP 2005-234708) in view of Roebuck et al. (US 2019/0114313).
	Note that Sigiura was cited in Applicant’s 06/22/2020 IDS.  The examiner has attached an English translation to this action.

Regarding Claim 1:
Sugiura discloses an image processing apparatus (Fig. 1 ‘multifunction peripheral 100’) comprising: 
a character recognition unit (Fig. 5 ‘OCR processing unit 252’; [0055]) configured to recognize characters included in a plurality of pieces of image data (Fig. 6 flowchart: “First, as preprocessing, a region specifying processing unit 257 specifies a portion in which a department name or the like is described in a document as an area to be subjected to OCR processing (Step S 11).” [0058]; “Thereafter, the OCR processing unit 252 refers to the OCR target area data and performs OCR processing on a predetermined area of the image data to recognize which folder to which the image data is to be allocated (Step S 15). [0061]); 
a storage unit (Fig. 5 ‘folder dividing processing unit 253’ [0055]) configured to perform control such that the plurality of pieces of image data is stored in a folder named with a character string including the characters recognized by the character recognition unit (Fig. 6 flowchart: “Then, based on the recognized result, the folder distributing unit 253 distributes the image data to the folder and accumulates the image data (Step S 16). Alternatively, instead of or in parallel with storing the image data in the memory or HDD in the MFP 100, the distributed image data may be transferred to an external server and stored in a folder corresponding to the image data.” [0061]); 
a display unit (Fig. 4 ‘operation panel 202’; [0049]) configured to display a screen (“The operation panel 202 is hardware (an operation unit) for an operator to input to the multifunction peripheral 100, and is a hardware (display unit) for the multifunction peripheral 100 to output an output to an operator. The operation panel 202 includes an operation display unit, a number button, a start button, and the like.” [0053]); and 
a reception unit configured to receive a setting for a condition made by a user (Figs 11 and 12: “First, image data is acquired by scanning a document (Step S 31). Subsequently, as shown in FIG. 12, a scan image and an OCR process target area designation screen are displayed on the operation display unit of the operation panel (Step S 32). While looking at the document image on the left side shown in FIG. 12, the user specifies the position of the area corresponding to the area in which the department name or the like is described using the ten key pad (Step S 33). Upon completion of the designation, OCR target area data is created (Step S 34). When the next region is designated, the process from step 32 is performed again, and another region is designated. If there is no other designated area, the process ends.  In the 2 method, by displaying an image of a document, a user can specify a region while confirming a position of a department name or the like, so that an area can be designated accurately.” [0074-0075]), 
wherein, in a case where the character string including the characters recognized by the character recognition unit does not satisfy the condition (e.g. if, after OCR processing,  the folder name list is searched and there is no match with the OCR processing such as ‘personnel department’, the folder name matching the OCR processing result is not detected (No in Step S 101), the image data is stored in a predetermined folder without a password (Step S 4); [0091-0093]),

Sigiura does not expressly disclose the display unit displays a screen including information indicating image data in which the characters are recognized.
Roebuck discloses the display unit displays a screen including information indicating image data in which the characters are recognized (Roebuck: Fig. 3 flowchart wherein extracted information from a region is presented to the user (Step 304) and the user can evaluate the automatically extracted information (Step 306).  [0026-0033]).
Sigiura in view of Roebuck are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of performing optical character recognition of a region in an image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose the display unit displays a screen including information indicating image data in which the characters are recognized.  The suggestion/motivation for doing is so the region of the form image containing that information can be presented to the user for verification of accuracy as disclosed by Roebuck at ¶ [0028].  Therefore, it would have been obvious to combine Sigiura with Roebuck to obtain the invention as specified in claim 1.

Conclusion
14.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Nakamura et al. (US 2015/0304520) discloses an image processing apparatus according to the present invention includes a specification unit configured to acquire first image data and second image data, and specify a character string out of character strings included in the first image data, and a storage unit configured to store the first and the second image data in one folder in a case where a character string in the second image data at a position corresponding to a position of the specified character string in the first image data coincides with the character string specified by the specification unit, and configured to store the first and the second image data in different folders in a case where the character string in the second image data at the position corresponding to the position of the character string in the first image data specified by the specification unit does not coincide with the specified character string.

	Rivard (US 10,176,399) discloses a method and apparatus for optical character recognition of dot text in an image are described. A plurality of dots that satisfy dot selection criteria are extracted from an image. A transformation is performed on the plurality of dots based on a first candidate distance between adjacent dots along a first orientation and on a second candidate distance between adjacent dots along a second orientation to obtain a transformed image including stroked characters. Model based character matching is performed on the transformed image to output a candidate string of characters.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677